        Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 1 of 8


                                                                          U S. DISTRICT COURT
                                                                         ...




                          UNITED STATES DISTRICT COURT                   OiolRlCT Of WYOMING
                              DISTRICT OF WYOMING
                                                                        20I9APR22 AH(0=09
                                                                       STEPHAN HARRIS, CLERK
                                                                               caopor
TRINITY TEEN SOLUTIONS,INC., a
Wyoming Corporation,

             Plaintiff,
                                               Case No. 19-CV-45-SWS
      V.



UNITED BEHAVIORAL HEALTH,a
California Corporation, d/b/a OPTUM,

             Defendant.



                ORDER DENYING REMAND TO STATE COURT



      This lawsuit was originally filed in state court and removed by Defendant to

federal court. Plaintiff filed a Motion to Remand seeking to return the lawsuit to state

court on the basis of lack of subject matter jurisdiction. (Doc. 14.) Defendant opposed

remand (Doc. 18), and the time for reply has expired. After considering the parties'

positions, reviewing the record, and being otherwise fully advised, the Court finds the

motion must be denied.


                                   BACKGROUND


      Plaintiff Trinity Teen Solutions, Inc., operates a residential treatment center in

Wyoming that provides behavioral and mental health services to teenage women. (Doc.

1 at p. 9.) Defendant United Behavioral Health is an insurance company. {Id. at pp. 9-

11.) Plaintiff provided treatment services to N.E. in 2016 upon the request and

authorization of N.E.'s parent or legal guardian. {Id. at p. 10; Doc. 19-3.) At the time.
          Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 2 of 8



N.E. was covered under a health insurance policy issued and administered by Defendant'

("the Plan"). (Doc. 1 at p. 13.) Defendant paid over $113,000 to Plaintiff for N.E.'s

treatment, with the last payment occurring in November 2016. {Id, at p. 11.) Since then,

though, Defendant has demanded Plaintiff return some (an amount currently unknown to

the Court) of that money for alleged overpayment {id.), and Plaintiff refuses. N.E.'s

guardian assigned any claim to the Plan benefits to Plaintiff. (Doc. 15 at p. 4; Doc. 19-3.)

Plaintiff then filed a complaint in state court seeking declaratory judgment under

Wyoming Statute § 1-37-103. (Doc. 1 at pp. 15-18.)

        Defendant timely removed the case to federal court, asserting the case presents a

question of federal law under the Employer Retirement Income Security Act of 1974

(ERISA). (Doc. 1.) Plaintiff contends it must be remanded back to state court because

this Court lacks subject matter jurisdiction.

             STANDARD FOR REMAND FOR LACK OF JURISDICTION


        Title 28 U.S.C. § 1447(c) requires a federal court to remand an action back to state

court "before final judgment" whenever "it appears that the district court lacks subject

matter jurisdiction." Subject matter jurisdiction refers to "the court's authority to hear a

given type of case." Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009)

(quoting United States v. Morton, 467 U.S. 822, 828 (1984)). "[I]t represents 'the extent

to which a court can rule on the conduct of persons or the status of things.'" Id. (quoting

Black's Law Dictionary 870(8th ed. 2004)).

' Defendant United Behavioral Health is "the plan's mental health administrator." (Doc. 18 at p. 1 n.l.)
The claims administrator for the insurance plan is United Healthcare Services, Inc., which will be added
as a party pursuant to stipulation. {Id.) For purposes of this Order, the Court will refer to both generically
as "Defendant."

                                                 Page 2 of8
          Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 3 of 8



      "A defendant may remove a civil action initially brought in state court if the

federal district court could have exercised original jurisdiction." Salzer v. SSM Health

Care of Oklahoma Inc., 762 F.3d 1130, 1134 (10th Cir. 2014) (citing 28 U.S.C. §

1441(a)). "[T]he propriety of removal is judged on the complaint as it stands at the time

of the removal." Id. at 1133 (10th Cir. 2014)(quoting Pfeiffer v. Hartford Fire Ins. Co.,

929 F.2d 1484, 1488 (10th Cir. 1991)). "The party invoking federal jurisdiction has the

burden to establish that it is proper, and 'there is a presumption against its existence.'"

Id. at 1134 (quoting Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir.

1974)).

      Subject matter jurisdiction here depends upon the existence of a "federal question"

and the doctrine of"complete preemption."

      "One category of cases over which the district courts have original
      jurisdiction are 'federal question' cases; that is, those cases 'arising under
      the Constitution, laws, or treaties of the United States.'" Metro. Life Ins.
      Co. V. Taylor, 481 U.S. 58, 63, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987)
      (quoting 28 U.S.C. § 1331). In determining the existence of federal
      question jurisdiction, courts are "guided generally by the 'well-pleaded
      complaint' rule, under which a suit arises under federal law only when the
      plaintiffs statement of his own cause of action shows that it is based on
      federal law." Turgeau v. Admin. Rev. Ed., 446 F.3d 1052, 1060 (10th
      Cir.2006)(quotation omitted). Thus, as a general matter, the plaintiff"may
      prevent removal to federal court by choosing not to plead a federal claim
      even if one is available." Id. (quotation and alteration omitted).

Id. Complete preemption is an exception to the general rule that a plaintiff can

prevent removal through the well-pleaded complaint rule.

      The doctrine of "complete preemption," however, is "a corollary or an
      exception to the well pleaded complaint rule," under which "a state law
      cause of action may be removed to federal court on the theory that federal
      preemption makes the state law claim necessarily federal in character." Id.

                                         Page 3 of8
        Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 4 of 8



      at 1061 (quotation omitted). "[0]niy a few federal statutes [] so
      pervasively regulate their respective areas that they have complete
      preemptive force; ERISA is one." Hansen v. Harper Excavating, Inc., 641
      F.3dl216, 1221 (10th Cir. 2011).

Id.


      The question presented here, as in Salzer, is whether Plaintiffs claim is

completely preempted by ERISA.

      "[C]auses of action within the scope of the civil enforcement provision of
      [ERISA] § 502(a) [are] removable to federal court." Taylor, 481 U.S. at
      66, 107 S.Ct. 1542. In Aetna Health Inc. v. Davila, 542 U.S. 200, 124 S.Ct.
      2488, 159 L.Ed.2d 312 (2004), the Supreme Court laid out a two-part test
      for determining whether a claim falls within the scope of the civil
      enforcement provision: "[I]f an individual, at some point in time, could
      have brought his claim under ERISA § 502(a)(1)(B), and where there is no
      other independent legal duty that is implicated by a defendant's actions,
      then the individual's cause of action is completely pre-empted by ERISA §
      502(a)(1)(B)." Id. at 210, 124 S.Ct. 2488. The civil enforcement provision
      allows a plan participant or beneficiary to bring a civil action "to recover
      benefits due to him under the terms of his plan, to enforce his rights under
      the terms of the plan, or to clarify his rights to future benefits under the
      terms ofthe plan." ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B).

Id. at 1134-35.


                                       ANALYSIS


      If Plaintiffs claim falls within the scope ofthe civil enforcement provision of

ERISA by satisfying the two-part test of Davila, it is subject to ERISA's complete

preemption and removable to federal court.

1.    Whether the claim, at some point in time, could have been brought under
      ERISA S 502(aVlI(B), 29 U.S.C. 8 1132(aI(l¥B).


      Plaintiff first argues Defendant, as the party seeking federal court jurisdiction, has

not shown Plaintiff ever had standing to bring its claim under ERISA § 502(a)(1)(B).


                                         Page 4 of8
         Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 5 of 8



(Doc. 15 at pp. 4-5.) For standing to bring a claim under ERISA § 502(a)(1)(B), the

plaintiff must be a "participant, beneficiary, or fiduciary" under the Plan. 29 U.S.C. §

1132(a)(1)(B). Plaintiff acknowledges it obtained an assignment of benefits from N.E.

but notes that many ERJSA plans contain anti-assignment provisions. (Doc. 15 at p. 4.)

The Plan at issue in this case does not prohibit assignments, though. (Doc. 19-1 at p. 85

("To be recognized as a valid assignment of Benefits under the Plan, the assignment must



       Defendant asserts the assignment received by Plaintiff here satisfies the Plan's

requirements for a valid assignment. In addition to the assignment of benefits, Defendant

notes that Plaintiff also "was granted an extremely comprehensive durable power of

attorney, which far exceeds the Plan's requirements for a valid assignment of benefits."

(Doc. 18 at p. 5.) Consequently, contends Defendant, "Because [Plaintiff] obtained both

an assignment of benefits and a durable power of attorney from N.E.'s guardian relating

to the claims at issue, this far exceeds the Plan's requirements for a valid assignment of

benefits, and [Plaintiff] steps into the insured's shoes and has standing to bring a claim

under ERISA § 502(a)(1)(B)." (Doc. 18 at p. 5.) The Court agrees. Defendant has

established that the assignment and durable power of attorney (Doc. 19-3) executed in

Plaintiffs favor provides it standing necessary to pursue the claim herein.

       Plaintiff next contends its claim is not an ERISA § 502(a)(1)(B) claim. (Doc. 15

at pp. 5-6.) Section 502(a)(1)(B) allows a plan participant or beneficiary to bring a civil

action "to recover benefits due to him under the terms of his plan, to enforce his rights

under the terms of the plan, or to clarify his rights to future benefits under the terms of

                                         Page 5 of8
         Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 6 of 8



the plan[.]" ERISA § 502(a)(l)(BX 29 U.S.C. § 1132(a)(1)(B). As the benefits were

already paid in this case, the only potentially-applicable clause is the second, which

allows a plan participant to enforce his or her rights under the plan. Plaintiff argues its

claim is "an effort to obtain a declaration regarding contract rights as between [Plaintiff]

and [Defendant]," and it "depends only and entirely on Wyoming contract law, not

ERISA." (Doc. 15 at p. 6.) Defendant responds that it is "an action to enforce and clarify

[Plaintiffs] rights under the terms of the Plan" because Plaintiffs request for declaratory

judgment seeks "to declare that [Defendant's] actions that were required and authorized

by the Plan were improper." (Doc. 18 at p. 6.)

       To determine whether Plaintiffs cause of action falls within the scope ofERISA §

502(a)(1)(B), the Court examines the complaint, the relevant Wyoming statutes, and the

Plan documents. Aetna Health Inc. v. Davila, 542 U.S. 200, 211 (2004). Plaintiff

essentially asserts that the authorization of services provided by Defendant (Doc. 19-2)

constitutes a contract separate and apart from the Plan. This just isn't the case, though.

Plaintiffs complaint asserts Defendant's duty to pay benefits arises out of the Plan in

question. (Doc. 1 at p. 13.) The payments made by Defendant to Plaintiff were made

under the Plan, and Defendant's later request for reimbursement was, at least allegedly,

authorized by and pursuant to certain provisions in the Plan. (Doc. 18 at p. 6.) Even the

authorization relied upon by Plaintiff notes that "[pjayment for services described in this

letter is subject to the member's eligibility at the time services are provided, including

employment or Healthcare Exchange premium payment status, benefit plan limitations,

and availability of remaining coverage." (Doc. 19-2.) Absent the Plan, the authorization

                                         Page 6 of8
         Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 7 of 8



upon which Plaintiff relies would never have existed. This lawsuit "do[es] not arise

independently of ERISA or the plan terms." Davila, 542 U.S. at 212. It is a fight over

coverage promised under the terms of an ERISA-regulated plan. Consequently, it

involves Plaintiffs and Defendant's abilities "to enforce [their] rights under the terms of

the plan." ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). The complaint, at some

point in time, could have been brought under ERISA § 502(a)(1)(B), thus satisfying the

first step ofthe two-part Davila test.

2.     Whether there is an independent legal duty implicated by Defendant's
       actions.


       Plaintiff says its claim arises under a legal duty independent of ERISA: "namely,

Wyoming contract law." (Doc. 15 at p. 6.) Plaintiff contends its cause of action is a

breach-of-contract claim at its core, and the contract is distinct from any ERISA-

govemed plan. {Id. at pp. 6-9.) But interpretation of the ERISA Plan in this case is

necessary to determine the parties' rights and obligations. That is, "interpretation of the

terms of[the Plan] forms an essential part of[Plaintiffs] claim, and [contractual] liability

would exist here only because of[Defendant's] administration of[the] ERISA-regulated

benefit plan[]." Davila., 542 U.S. at 213. Defendant's potential contractual liability

"derives entirely from the particular rights and obligations established by the benefit

plan[]." Id. Plaintiffs contractual cause of action is "not entirely independent of the

federally regulated contract itself." Id.

       The ERISA-regulated Plan necessarily will determine whether some of the

benefits paid out by Defendant under the Plan must be returned by Plaintiff. Therefore,


                                            Page 7 of8
          Case 1:19-cv-00045-SWS Document 23 Filed 04/22/19 Page 8 of 8



Plaintiffs cause of action falls "'within the scope of ERISA § 502(a)(1)(B),

Metropolitan Life, 481 U.S. at 66, 107 S. Ct. 1542, and [is] therefore completely pre

empted by ERISA § 502 and removable to federal district court." Id. at 214. The second

step of the two-part Davila test is also met here.

                             CONCLUSION AND ORDER


         Plaintiffs cause of action is completely preempted by ERISA and overcomes the

well-pleaded complaint rule in this case. This federal court has jurisdiction over the

federal question presented in this case, and the matter was properly removed from state

court.


         IT IS THEREFORE ORDERED that Plaintiffs Motion to Remand (Doc. 14) is

DENIED.


         DATED: April            .2019,




                                                     Scott W. Skavdahl
                                                     United States District Judge




                                          Page 8 of 8
